EHRLICH, Justice.
This disciplinary proceeding against Robert Mike II is before us on complaint of The Florida Bar and report of the referee. No review is sought by either The Florida Bar or respondent. We have jurisdiction pursuant to article V, section 15, Florida Constitution.
The Bar’s complaint is in four counts. The first alleged that respondent neglected a client’s affairs by failing to file change of custody papers in court after having received a fee to do so. In addition, that count charges that respondent failed to refund his fee, undertook to accomplish an illegal act by offering to have a notary notarize a signature outside the presence of the person whose signature was to be acknowledged, and demonstrated incompetence in performing a task for which he was retained. The second count alleged that respondent neglected a client’s affairs by failing to take complete action toward obtaining a dissolution of marriage. The third count charged that respondent gave a check drawn on his account to the clerk of the circuit court as payment for filing fees for two cases, which check was subsequently dishonored because of insufficient funds. *1387Respondent was given an opportunity to redeem the check but failed to do so, after which an information was filed against him. Adjudication of guilt was withheld and respondent was placed on probation for one year as well as required to pay a fine, a surcharge, and restitution to the court clerk for the unpaid check. The final count alleged that respondent did not pay his annual Bar dues even after receipt of overdue notices and was automatically suspended on October 1, 1980. Nevertheless, respondent continued to hold himself out to the public and to the courts as entitled to practice law, and did in fact practice law after he was suspended.
The referee recommended and we agree that respondent be found guilty of violating Florida Bar Code of Professional Responsibility, Disciplinary Rules 6-101(A)(l), (A)(2), and (A)(3), and 7-102(A)(7) and (A)(8) for count I; 6-101(A)(3) for count II; 1-102(A)(6) for count III; and 3-101(B) for count IV.
During the hearing before the referee, The Florida Bar’s counsel recommended as discipline a suspension of two months. The referee noted that respondent had a single prior disciplinary infraction and then recommended to this Court that respondent be suspended from the practice of law for a period of two months as well as pay the costs of these proceedings.
We adopt the referee’s recommendations and hereby suspend Robert Mike II from the practice of law for a period of two months from the date of this opinion. At the end of that period, respondent will be reinstated to the Bar upon payment of all delinquent dues and fees and approval by the Board of Governors. Costs of these proceedings in the amount of $495.70 are also assessed against respondent.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON and SHAW, JJ., concur.